Citation Nr: 0412617	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from November 1978 to September 1979.  It is noted that he 
had additional National Guard service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision issued by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2003, the appellant testified at a Central Office 
(CO) Board hearing before the undersigned, who was designated 
by the Chairman to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board notes that the duty to assist includes obtaining 
pertinent service medical records, private medical records, 
and Social Security Administration (SSA) records, when 
necessary for an adequate determination.  Review of the 
claims file shows that the service medical records from the 
appellant's period of ACDUTRA and National Guard service are 
not associated with the record.  Another attempt should be 
made to locate these records prior to appellate 
consideration.  

At his CO hearing, the appellant indicated that he had been 
treated at the Southwest Regional Medical Center in Little 
Rock, Arkansas in 1996 and 1997 and that he had applied for 
Social Security benefits.  Records for treatment at the 
Southwest Regional Medical Center dated in February 1995 have 
been associated with the file, but there are none from 1996 
or 1997.  Records pertaining to his application for 
disability benefits from SSA also have not been associated 
with the record.  Such records may be of significant 
probative value in determining whether service connection for 
the disorder at issue may be granted.  Thus, the RO also must 
request copies of medical records from the Southwest Regional 
Medical Center for 1996 and 1997 and the SSA records used in 
denying the appellant disability benefits.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should make another attempt to 
locate the appellant's service medical 
records.  Records from both the Arkansas 
and Indiana National Guard should be 
specifically requested, as should service 
records from the National Personnel 
Records Center (NPRC), including the 
appellant's 201 file.  If such records 
are not available, the response should so 
indicate.

2.  The RO should request copies of 
treatment records from the Southwest 
Regional Medical Center in Little Rock, 
Arkansas for treatment provided to the 
appellant in 1996 and 1997, after receipt 
of the necessary authorization from the 
appellant.  If such records are not 
available, the health care provider 
should so indicate.

3.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC prior to returning 
the case to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. Vavrina
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




